DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statement (IDS) filed on 02/03/2021 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains embedded hyperlink(s) and/or other form of browser-executable code(s); see, for example, page 60, line 26. Applicants are required to delete the embedded hyperlink(s) and/or other form of browser-executable code. See MPEP § 608.01.
The use of the trademark BLAST® (e.g., at page 16, line 8; page 39, line 6; page 88, line 11) has been noted in this application. The Basic Local Alignment Search Tool (BLAST)® is a registered trademark of the National Library of Medicine. The registered trademark symbol ® should be included following the trademarks wherever they appear, and the trademarks should be accompanied by the generic terminology. 

	Appropriate correction is required.	

Claim Interpretation
Instant claim 1 is broadly and reasonably interpreted as being directed to: 
	a plant or plant part of the family Cucurbitaceae or Solanaceae comprising 
at least one copy of a mutant allele of a gene named Emb2, said gene encodes a Cucurbitaceae Emb2 protein of SEQ ID NO: 6 or a protein comprising at least 90% sequence identity to SEQ ID NO: 6, and said mutant allele conferring stenospermocarpy when the mutant allele is in homozygous form; or
a Solanaceae Emb2 protein of SEQ ID NO: 9 or a protein comprising at least 90% sequence identity to SEQ ID NO: 9. 
	See claim 1 reproduced below: 

    PNG
    media_image1.png
    145
    591
    media_image1.png
    Greyscale


Instant SEQ ID NO:9 is 97.1% similar to the Solanum tuberosum p-glycoprotein with a UniProt accession No. M1BH80, published 03 April 2013;and annotated as an ABC transporter. See alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:9 AND M1BH80
RESULT 2
M1BH80_SOLTU
ID   M1BH80_SOLTU            Unreviewed;      1257 AA.
AC   M1BH80;
DT   03-APR-2013, integrated into UniProtKB/TrEMBL.
DT   03-APR-2013, sequence version 1.
DT   02-JUN-2021, entry version 56.
DE   SubName: Full=p-glycoprotein {ECO:0000313|EnsemblPlants:PGSC0003DMT400045176};
GN   Name=102601060 {ECO:0000313|EnsemblPlants:PGSC0003DMT400045176};
OS   Solanum tuberosum (Potato).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   asterids; lamiids; Solanales; Solanaceae; Solanoideae; Solaneae; Solanum.
OX   NCBI_TaxID=4113 {ECO:0000313|EnsemblPlants:PGSC0003DMT400045176, ECO:0000313|Proteomes:UP000011115};
RN   [1] {ECO:0000313|Proteomes:UP000011115}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. DM1-3 516 R44 {ECO:0000313|Proteomes:UP000011115};
RX   PubMed=21743474; DOI=10.1038/nature10158;
RG   The Potato Genome Sequencing Consortium;
RT   "Genome sequence and analysis of the tuber crop potato.";
RL   Nature 475:189-195(2011).
RN   [2] {ECO:0000313|EnsemblPlants:PGSC0003DMT400045176}
RP   IDENTIFICATION.
RC   STRAIN=DM1-3 516 R44 {ECO:0000313|EnsemblPlants:PGSC0003DMT400045176};
RG   EnsemblPlants;
RL   Submitted (JUN-2015) to UniProtKB.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   RefSeq; XP_006352948.1; XM_006352886.2.
DR   STRING; 4113.PGSC0003DMT400045176; -.
DR   EnsemblPlants; PGSC0003DMT400045176; PGSC0003DMT400045176; PGSC0003DMG400017524.
DR   GeneID; 102601060; -.
DR   Gramene; PGSC0003DMT400045176; PGSC0003DMT400045176; PGSC0003DMG400017524.
DR   KEGG; sot:102601060; -.
DR   eggNOG; KOG0055; Eukaryota.
DR   HOGENOM; CLU_000604_17_2_1; -.
DR   InParanoid; M1BH80; -.
DR   OMA; QVGAQYH; -.
DR   OrthoDB; 186078at2759; -.
DR   Proteomes; UP000011115; Unassembled WGS sequence.
DR   ExpressionAtlas; M1BH80; baseline.
DR   GO; GO:0016021; C:integral component of membrane; IBA:GO_Central.
DR   GO; GO:0005524; F:ATP binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0042626; F:ATPase-coupled transmembrane transporter activity; IBA:GO_Central.
DR   GO; GO:0055085; P:transmembrane transport; IBA:GO_Central.
DR   Gene3D; 1.20.1560.10; -; 1.
DR   InterPro; IPR003593; AAA+_ATPase.
DR   InterPro; IPR011527; ABC1_TM_dom.
DR   InterPro; IPR036640; ABC1_TM_sf.

DR   InterPro; IPR017871; ABC_transporter_CS.
DR   InterPro; IPR027417; P-loop_NTPase.
DR   InterPro; IPR039421; Type_1_exporter.
DR   PANTHER; PTHR24221; PTHR24221; 1.
DR   Pfam; PF00664; ABC_membrane; 2.
DR   Pfam; PF00005; ABC_tran; 2.
DR   SMART; SM00382; AAA; 2.
DR   SUPFAM; SSF52540; SSF52540; 2.
DR   SUPFAM; SSF90123; SSF90123; 2.
DR   PROSITE; PS50929; ABC_TM1F; 2.
DR   PROSITE; PS00211; ABC_TRANSPORTER_1; 2.
DR   PROSITE; PS50893; ABC_TRANSPORTER_2; 2.
PE   4: Predicted;
KW   ATP-binding {ECO:0000256|ARBA:ARBA00022840, ECO:0000256|PROSITE-
KW   ProRule:PRU00434};
KW   Membrane {ECO:0000256|ARBA:ARBA00023136, ECO:0000256|SAM:Phobius};
KW   Nucleotide-binding {ECO:0000256|ARBA:ARBA00022741, ECO:0000256|PROSITE-
KW   ProRule:PRU00434}; Reference proteome {ECO:0000313|Proteomes:UP000011115};
KW   Transmembrane {ECO:0000256|ARBA:ARBA00022692, ECO:0000256|SAM:Phobius};
KW   Transmembrane helix {ECO:0000256|ARBA:ARBA00022989,
KW   ECO:0000256|SAM:Phobius}.
FT   TRANSMEM        52..76
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        104..125
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        183..202
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        208..228
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        283..303
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        691..715
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        736..761
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        828..850
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        920..942
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        954..976
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   DOMAIN          56..344
FT                   /note="ABC transmembrane type-1"
FT                   /evidence="ECO:0000259|PROSITE:PS50929"
FT   DOMAIN          379..615
FT                   /note="ABC transporter"
FT                   /evidence="ECO:0000259|PROSITE:PS50893"

FT                   /note="ABC transmembrane type-1"
FT                   /evidence="ECO:0000259|PROSITE:PS50929"
FT   DOMAIN          1014..1250
FT                   /note="ABC transporter"
FT                   /evidence="ECO:0000259|PROSITE:PS50893"
FT   NP_BIND         414..421
FT                   /note="ATP"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00434"
FT   NP_BIND         1049..1056
FT                   /note="ATP"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00434"
SQ   SEQUENCE   1257 AA;  137797 MW;  8B0C7B162D54830E CRC64;

  Query Match             97.3%;  Score 6106;  DB 78;  Length 1257;
  Best Local Similarity   97.1%;  
  Matches 1220;  Conservative   15;  Mismatches   22;  Indels    0;  Gaps    0;

Qy          1 MSQQQSHALSVDSSKISKMNQKNNEEEEERKKKTHKKVSLLKLFSFADSYDYLLMFLGSI 60
              ||||:||||||||| |||| ||||   || :|| |:||||||||||||||||||| ||||
Db          1 MSQQESHALSVDSSNISKMKQKNNNNGEEERKKIHQKVSLLKLFSFADSYDYLLMILGSI 60

Qy         61 GACLHGASVPVFFIFFGKMINIAGLAYLFPAQTSHKIAKYSLDFVYLSVVILFASWIEVA 120
              ||||||||||||||||||||||||||||||||||||:||||||||||||||||:||||||
Db         61 GACLHGASVPVFFIFFGKMINIAGLAYLFPAQTSHKVAKYSLDFVYLSVVILFSSWIEVA 120

Qy        121 CWMHSGERQAAKIRMAYLKSMLNQDISLFDTEASTGEVIAAITSDIIIVQDAISEKAGNF 180
              |||||||||||||||||||||||||||||||||||||||:||||||||||||||||||||
Db        121 CWMHSGERQAAKIRMAYLKSMLNQDISLFDTEASTGEVISAITSDIIIVQDAISEKAGNF 180

Qy        181 LHYISRFLAGFTIGFIRVWQISLVTLSIVPLIALAGGIYAYVTIGLIARVRKSYIKAGEI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LHYISRFLAGFTIGFIRVWQISLVTLSIVPLIALAGGIYAYVTIGLIARVRKSYIKAGEI 240

Qy        241 AEEVVANIRTVQAFTGEENAVKSYKGALLNTYKYGRKAGFAKGLGLGTLHCILFLSWSLL 300
              |||||||||||||||||| |||||||||||||||||||| |||||||||||:||||||||
Db        241 AEEVVANIRTVQAFTGEEKAVKSYKGALLNTYKYGRKAGLAKGLGLGTLHCVLFLSWSLL 300

Qy        301 VWFTSIVVHKNIANGGDSFTTMLNVVIAGLSLGQAAPDITAFLRAKSAAYPIFEMIERDT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VWFTSIVVHKNIANGGDSFTTMLNVVIAGLSLGQAAPDITAFLRAKSAAYPIFEMIERDT 360

Qy        361 ISKTSSKSGQKLSKVDGHIQFKDVCFSYPSRPDVVIFDKLSLDIPSGKIVALVGGSGSGK 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ISKTSSKSGQKLSKVDGHIQFKDVCFSYPSRPDVVIFDKLSLDIPSGKIVALVGGSGSGK 420

Qy        421 STVISLIERFYEPLSGQILLDGFDIRHLDLKWLRQQIGLVNQEPALFATTIRENILYGKS 480
              |||||||||||||||||||||| ||||||| |||||||||||||||||||||||||||||
Db        421 STVISLIERFYEPLSGQILLDGCDIRHLDLNWLRQQIGLVNQEPALFATTIRENILYGKS 480

Qy        481 DASLEDIARAAKLSEAMTFINNLPDRFETQVGERGVQLSGGQKQRIAISRAIVKNPSILL 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 DASLEDIARAAKLSEAMTFINNLPDRFETQVGERGVQLSGGQKQRIAISRAIVKNPSILL 540

Qy        541 LDEATSALDAESEKSVQDALDRVMVGRTTVIVAHRLSTIRNADIIAVVNNGKIVETGSHE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 LDEATSALDAESEKSVQDALDRVMVGRTTVIVAHRLSTIRNADIIAVVNNGKIVETGSHE 600


              ||||||||||||||||| ||||||||||||||||||||||| ||||||||||||||||||
Db        601 ELISKPNSAYASLVQLQHAASSHLHPSQEPTMGRPHSIRYSHELSRTTTRSRGASFRSEK 660

Qy        661 SVSGIGAGDVEDVKSPNVSAGRLYSMIRPEWHYGVIGTICAFIAGAQMPLFALGVSQALV 720
              |||||||| |||||| |:||||||||| ||||||||||:|||||||||||||||||||||
Db        661 SVSGIGAGGVEDVKSQNISAGRLYSMISPEWHYGVIGTVCAFIAGAQMPLFALGVSQALV 720

Qy        721 SYYMDWDTTRHEVKKICFLFCVGAVLTVVVHAIA HTCFGIIGERLTLRVREMMFSAMLRN 780
              ||||||||||||||||||||||||||||||||||||||||||||||||:|| ||||||||
Db        721 SYYMDWDTTRHEVKKICFLFCVGAVLTVVVHAIA HTCFGIIGERLTLRMRERMFSAMLRN 780

Qy        781 EIGWFDEVNNSSSTLASRLESDATLLRTVVVDRSTILLQNVGLVATSFIIAFILNWRLTL 840
              |||||||:||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 EIGWFDEMNNSSSTLASRLESDATLLRTVVVDRSTILLQNVGLVATSFIIAFILNWRLTL 840

Qy        841 VVMAMYPLIVSGHISEKLFMSGFGGDLSKAYLRANMFAGEAVSNIRTVAAFCAEEKVTDL 900
              ||:|||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 VVIAMYPLIVSGHISEKLFMSGFGGDLSKAYLRANMFAGEAVSNIRTVAAFCAEEKVTDL 900

Qy        901 YARELVEPAKHSFRRGQTAGILYGVSQFFIFSSYALALWYGSVLMGKELTSFKAVMKSFM 960
              |||||||||| || ||||||||||||||||||||||||||||||||||||||||||||||
Db        901 YARELVEPAKRSFSRGQTAGILYGVSQFFIFSSYALALWYGSVLMGKELTSFKAVMKSFM 960

Qy        961 VLIVTALAMGETLAMAPDLIKGNQMVASVFEVLDRKTEIVTDSGEELTVVEGTIEFKDVE 1020
              ||||||||||||||||||||||||||||||||||||||| ||||||:| |||||||||||
Db        961 VLIVTALAMGETLAMAPDLIKGNQMVASVFEVLDRKTEIATDSGEEVTAVEGTIEFKDVE 1020

Qy       1021 FCYPARPDVHIFRDFNMRVHAGKSMAIVGQSGSGKSSVLALILRFYDPISGKVIIDGKDI 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 FCYPARPDVHIFRDFNMRVHAGKSMAIVGQSGSGKSSVLALILRFYDPISGKVIIDGKDI 1080

Qy       1081 RKLKLNSLRKHIGLVQQEPALFATTIYENILYGKEGASEAEVIQAAKLANAHSFISALPD 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 RKLKLNSLRKHIGLVQQEPALFATTIYENILYGKEGASEAEVIQAAKLANAHSFISALPD 1140

Qy       1141 GYSTQVGERGVQLSGGQKQRVAIA RAVLKNPEILLLDEATSALDVESERIVQQALDRLMR 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 GYSTQVGERGVQLSGGQKQRVAIA RAVLKNPEILLLDEATSALDVESERIVQQALDRLMR 1200

Qy       1201 NRTTVIVAHRLSTIKDADQISVLQDGKIVDQGTHSALIENRDGAYFKLIHLQQQQQQ 1257
              |||||||||||||||||||||||||||||||||||||||||||||:|||:|||||||
Db       1201 NRTTVIVAHRLSTIKDADQISVLQDGKIVDQGTHSALIENRDGAYYKLINLQQQQQQ 1257


The phrase “plant part” encompasses embryos; per claim 11 and the Specification, for example. Embryos are suitable for vegetative propagation. See Specification, page 84, fifth paragraph. 

Claim Objections
Claims 1, 3, 4, and 7 are objected to for reciting the plant family terms “Cucurbitaceae” and “Solanaceae” with italicization. However, in accord with the botanical nomenclature, the names of plant families are not italicized (or underlined). It is suggested to replace “Cucurbitaceae” and “Solanaceae” with ---Cucurbitaceae--- and ---Solanaceae---, respectively. 
Claim 9 is objected to for reciting in line 1 “a plant” according to preceding claim 1. It is suggested to replace the phrase “a plant” with ---the plant--- in line 1 of claim 9. 
Claim 10 is objected to for reciting in line 1 “a plant” according to preceding claim 1. It is suggested to replace the phrase “a plant” with ---the plant--- in line 1 of claim 10. 
Claim 12 is objected to for reciting in line 1 “a plant part” according to preceding claim 11. It is suggested to replace the phrase “a plant part” with ---the plant part--- in line 1 of claim 12. 
Claim 13 is objected to for reciting in line 2 “a plant” according to preceding claim 1. It is suggested to replace the phrase “a plant” with ---the plant--- in line 2 of claim 13. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception 
	These rejections are made to the extent that claim 1 is interpreted as reciting a plant or plant part of the family Solanaceae comprising a protein comprising at least 90% sequence identity to SEQ ID NO:9. See Claim Interpretation, supra. 
	The instantly pending claims are drawn to a plant or plant part, seed, and fruit of the family Solanaceae comprising a Solanaceae Emb2 protein comprising at least 90% sequence identity to SEQ ID NO:9; to method of stenospermocarpic fruit production that comprise growing the plant; and to methods of selecting a plant which comprises the mutant allele. 
Claims 1-12 read on naturally occurring Solanum tuberosum (potato; family Solanaceae) plants, plant cells, seed, fruit, and propagation material, which comprise naturally occurring polynucleotide sequences and their encoded polypeptides present naturally in the potato plants, as a Solanum tuberosum p-glycoprotein. These products are found in nature and thus are unpatentable to the applicants. The polynucleotide sequences and the polypeptide sequences as claimed have the same characteristics as those found naturally in the genome or as cellular precursors thereof, and therefore do not constitute patentable subject matter. The naturally occurring potato plants naturally have cells, propagation material such as embryos, seed, fruit, etc. 
The claimed properties are inherent to the claimed polynucleotide sequences which are products of nature as discussed above. 
	Dependent claims are included in the rejection because they fail to overcome the deficiencies of parent claim(s).

	The claims also recite plant parts, which include cells of seed and embryos of the recited plants. Due to Mendelian segregation, not all of the progeny, seed cells, and embryo cells would contain the recited sequences. Therefore, these claims are indistinguishable from – and read on – cells of wild-type seed and embryos. 
	Claims 13-15 are method claims. The judicial exception is the correlation of the presence of the recited sequence of SEQ ID NO:9 with a desired phenotype (of stenospermocarpy in potato). The claims are drawn to methods of “production” or “selecting” of a potato plant, which apply the natural principle of a correlation of individual genotype (presence of the recited sequence of SEQ ID NO:9) and particular phenotype(s); and where stenospermocarpic fruit production in potato is just an intended goal. These claims read on thought processes, i.e., visually observing plants, and naturally occurring phenomena (an individual potato plant exhibiting stenospermocarpic fruit production will have a corresponding genotype). The breadth of  “producing” and “selecting” a potato plant encompasses non-transformative visual assessment of an individual plant for given phenotype(s), coupled with prior knowledge of the correlation of said phenotype(s) with the presence of particular genotype(s); for example, sequence of SEQ ID NO:9. This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle. There are no limitations in the claims to distinguish either step from what is already routinely practiced. Furthermore, limiting the recitation to a particular sequence does not change the steps to be performed. 
	As the steps of “producing” and “selecting” a potato plant are very generally recited, the combination of  “producing” and “selecting” is together reasonably interpreted as mere data gathering. “Producing” and “selecting” potato plants was well understood, conventional, and routinely performed in the art at the time the application was filed. See MPEP § 2106.05(g) for a discussion on adding insignificant extra-solution (both pre-solution and post-solution) activity to the judicial exception. See also MPEP § 2106.05(h) for a discussion on generally linking the use of a judicial exception to a particular technological environment or field of use. In addition, the courts have also identified limitations that did not integrate a judicial exception into a practical application; for example, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring processes, nucleotides, cells, and organisms; without significantly more. The claimed methods have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
The claimed products and methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Indefiniteness
Claims 1-15 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as 
	Claims 1, 2, and 4 recite the limitation “Emb2”, which Applicants appear to have used as an abbreviation for a gene and protein from watermelon. However, the meaning of “Emb2” is uncertain and creates ambiguity in the claims and thus renders the claims indefinite. The term in question lacks general art-accepted meaning and Applicants do not explicitly define the term in the specification. It also does not appear that an “Emb2” gene is present in any plant other than watermelon (e.g., in all plants of the Cucurbitaceae or Solanaceae families). It is unclear how an allele can be identified in plants of Cucurbitaceae or Solanaceae families, which so not have the “Emb2” gene. 
Since the identity of the gene being referenced is indefinite, the metes and bounds of the claims cannot be determined. Furthermore, the meaning of this term could arbitrarily change to designate something different during the lifetime of a patent. Thus, one’s ability to determine the metes and bounds of the claim(s) would be impaired. See In re Hammack, 427 F .2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).
Claim 3 is also rejected under 35 U.S.C. § 112(b), as being directed to exemplary embodiments (recited as “especially one or more amino acids”) that fall within recited broad ranges. However, description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim. If stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim, because it is not clear whether the claimed narrower range is a limitation. See MPEP § 2173.05(c). A broad range or limitation together with a narrow range or limitation that falls within the broad range or 
	Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), where broad language is followed by "such as" and then narrow language. This can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Id. 
In the present instance, claim 3 recites relatively broader embodiments (of protein comprising one or more amino acids replaced, inserted or deleted compared to the wild type protein) followed by exemplary, narrower embodiments (limitations) with respect to one or more amino acids replaced, inserted or deleted in a conserved domain selected from a group of different domains.
As a result, the metes and bounds of the claim are indefinite.
	In the interest of compact prosecution, the claim is nonetheless examined. 
	
	The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 1-15 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the 
The claims are broadly drawn to a plant or plant part of the family Cucurbitaceae or Solanaceae comprising at least one copy of a mutant allele of a gene named Emb2, said gene encodes a Cucurbitaceae Emb2 protein of SEQ ID NO: 6 or a protein comprising at least 90% sequence identity to SEQ ID NO: 6, or a Solanaceae Emb2 protein of SEQ ID NO: 9 or a protein comprising at least 90% sequence identity to SEQ ID NO: 9, said mutant allele conferring stenospermocarpy when the mutant allele is in homozygous form; to methods of stenospermocarpic fruit production that comprise growing the plant; and to methods of selecting a plant which comprises the mutant allele.
	Instant SEQ ID NO:6 is from Citrullus lanatus (watermelon). See Sequence Listing.
	Applicants describe the isolation of a seedless fruit watermelon mutant (Example 1, page 85, first paragraph).
	Applicants describe the confirmation of a seedless fruit phenotype (Example 2, page 85, last five paragraphs).
	Applicants describe the identification of the gene causing the seedless fruit phenotype (Example 3, page 86, first four paragraphs).
	Applicants describe a genotyping assay to detect a single mutant emb2 allele of watermelon (Example 4, spanning pages 86-88). 
 	The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. The court stated that “[a] description of a genus of University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
	With the exception of a single allele in a single gene in watermelon, Applicants have failed to describe any other alleles which, when present in all possible Cucurbitaceae or Solanaceae plants, will confer the phenotype of stenospermocarpy, i.e., seedless fruit development. 
	Applicants do not describe a representative number of species of the broadly claimed genus of unspecified alleles, in composition and method claims to conferring the phenotype of stenospermocarpy in all possible Cucurbitaceae or Solanaceae plants.
	BLASTing® the Emb2 protein of instant SEQ ID NO:6 in the NCBI/GenBank reveals as best hits (matches) only 10 proteins having at least 90% sequence identity to SEQ ID NO:6; see the results below. All of these sequences are from the family Cucurbitaceae (not Solanaceae). 

    PNG
    media_image2.png
    424
    1216
    media_image2.png
    Greyscale

	The structure-function relationship of these proteins is unpredictable. These proteins may or may not be involved in stenospermocarpic fruit production; the allele(s) that are required for 
	For example, it is known in the art that the ATP-binding cassette (ABC) protein superfamily is the largest protein family known (Sánchez-Fernández et al., 2001, The Arabidopsis thaliana ABC Protein Superfamily, a Complete Inventory, J. Biol. Chem. 276: 30231-30244; at 30231, Introduction). Arabidopsis was found to contain a total of 129 open reading frames (more than 0.5% of the total ORFs) capable of encoding ABC proteins (Id., Abstract). 
	Furthermore, Applicants’ disclosure acknowledges that ABC transporters are members of a very large superfamily of genes, one of the largest and most ancient family of genes found in all kingdoms, from prokaryotes to protists, fungi, plants and animals (Specification, paragraph bridging pages 5-6). Plants have a large number of ABC transporter genes, for example Arabidopsis thaliana has 130 ABC transporter genes, and rice has 125 ABC transporter genes (Id.). Although ABC transporter genes are characterized and grouped based on their gene structure, very little is known about most ABC transporters functionally, and no ABC transporter protein has been crystallized so far. Also the substrates of most ABC transporters are not known and difficult to identify (Id.). The ABCB subfamily is the second largest ABC protein subfamily in plants (page 6, second full paragraph). These factors do not appear to have been adequately addressed in the instant application. 
	Accordingly, the structure-function relationship of these proteins is unpredictable. These proteins may or may not be involved in stenospermocarpic fruit production; the allele(s) that are required for preserving their claimed function(s) are not known; and most of which were not in Applicants’ possession at the time of filing. 
Emb2, which is found only in watermelon; vs. the exemplified allele listed in the Specification. The claims are not limited to allele(s) indicative of the claimed phenotype of stenospermocarpic fruit production. This leads to a situation where the instantly claimed allele of the claimed gene would not possess the necessary structural features needed to accomplish the claimed phenotype. The Specification makes clear that the specific single nucleotide polymorphism comprised within the gene lends to the phenotype, thus it is necessary to claim the polymorphism as such (i.e., specific allele(s)). 
	Given Applicants have provided very vague description of the method steps or structures that would link a myriad of unspecified allele(s) of a gene named Emb2, which is found only in watermelon, and is associated with the claimed phenotype of stenospermocarpic fruit production, it remains unclear what features or method steps are capable of performing the claimed function. The Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at https://www.uspto.gov/sites/default/files/ web/menu/written.pdf.

Scope of Enablement
Claims 1-15 are rejected under 35 U.S.C. § 112(a), first paragraph, because the Specification, while being enabling for watermelon (Citrullus lanatus) plants, does not reasonably provide enablement for conferring stenospermocarpy in all possible Cucurbitaceae or Solanaceae plants. The Specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend.
The claims are broadly drawn to a plant or plant part of the family Cucurbitaceae or Solanaceae comprising at least one copy of a mutant allele of a gene named Emb2, said gene encodes a Cucurbitaceae Emb2 protein of SEQ ID NO: 6 or a protein comprising at least 90% sequence identity to SEQ ID NO: 6, or a Solanaceae Emb2 protein of SEQ ID NO: 9 or a protein comprising at least 90% sequence identity to SEQ ID NO: 9, said mutant allele conferring stenospermocarpy when the mutant allele is in homozygous form; to methods of stenospermocarpic fruit production that comprise growing the plant; and to methods of selecting a plant which comprises the mutant allele.
	Instant SEQ ID NO:6 is from Citrullus lanatus (watermelon). See Sequence Listing.
	Applicants provide a working example for the isolation of a seedless fruit watermelon mutant (Example 1, page 85, first paragraph).
	Applicants provide a working example for the confirmation of a seedless fruit phenotype (Example 2, page 85, last five paragraphs).
	Applicants provide a working example for the identification of the gene causing the seedless fruit phenotype (Example 3, page 86, first four paragraphs).
emb2 allele of watermelon (Example 4, spanning pages 86-88). 
	With the exception of a single allele in a single gene in watermelon, Applicants have failed to provide working examples for any other alleles in a gene named Emb2 which, when present in all possible Cucurbitaceae or Solanaceae plants, will confer the phenotype of stenospermocarpy, i.e., seedless fruit development. 
	For example, it is known in the art that the ATP-binding cassette (ABC) protein superfamily is the largest protein family known (Sánchez-Fernández et al., 2001, The Arabidopsis thaliana ABC Protein Superfamily, a Complete Inventory, J. Biol. Chem. 276: 30231-30244; at 30231, Introduction). Arabidopsis was found to contain a total of 129 open reading frames (more than 0.5% of the total ORFs) capable of encoding ABC proteins (Id., Abstract). 
	Furthermore, Applicants’ disclosure acknowledges that ABC transporters are members of a very large superfamily of genes, one of the largest and most ancient family of genes found in all kingdoms, from prokaryotes to protists, fungi, plants and animals (Specification, paragraph bridging pages 5-6). Plants have a large number of ABC transporter genes, for example Arabidopsis thaliana has 130 ABC transporter genes, and rice has 125 ABC transporter genes (Id.). Although ABC transporter genes are characterized and grouped based on their gene structure, very little is known about most ABC transporters functionally, and no ABC transporter protein has been crystallized so far. Also the substrates of most ABC transporters are not known and difficult to identify (Id.). The ABCB subfamily is the second largest ABC protein subfamily in plants (page 6, second full paragraph). These factors do not appear to have been adequately addressed in the instant application. 
Emb2, and their causal relationship to conferring stenospermocarpy in all possible Cucurbitaceae or Solanaceae plants. Accordingly, given the lack of guidance in the instant Specification, undue trial and error experimentation would have been required for one skilled in the art to use the claimed invention. 

Improper Claim Dependency
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5-6, 8, 10, and 14-15 are rejected under 35 U.S.C. § 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend. 
	These rejections are made to the extent that parent claim 1 is interpreted as reciting a plant or plant part of the family Solanaceae comprising a protein comprising at least 90% sequence identity to SEQ ID NO:9. See Claim Interpretation, supra.
	Parent claim 1 recites a plant or plant part of the family Solanaceae comprising a protein comprising at least 90% sequence identity to SEQ ID NO:9; which does not require any (mutant) allele. 
	Claims 2, 5-6, 8, 10, and 14-15 recite compositions or method that comprise the plant or plant part according to claim 1, further comprising a mutant allele that encodes a protein. 
	Thus claims 2, 5-6, 8, 10, and 14-15 fail to further limit the subject matter of claim 1. Claims 2, 5-6, 8, 10, and 14 fail the infringement test, because claims 2, 5-6, 8, 10, and 14-15 would conceivably be infringed by compositions which would not infringe parent claim 1. See MPEP § 608.01(n).  
	Applicants may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
A rejection under 35 U.S.C. § 102 or § 103 does not require the same analysis as a rejection under 35 U.S.C. § 102 or a rejection under 35 U.S.C. § 103. The rejection is made because the Examiner cannot determine whether the prior art composition possesses characteristics that are not recited in the art. The Examiner does not have sufficient facts to determine whether the claimed compositions, polynucleotides, polypeptides and organisms are inherently the same as the prior art compositions, polynucleotides, polypeptides and organisms. In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art compositions, polynucleotides, polypeptides and organisms differ. 
	Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that In re Best, 195 USPQ 430, 433 (CCPA 1977).
Claims 1-15 are rejected as being anticipated 35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103, over POTATO (The Potato Genome Sequencing Consortium, 2011, Genome Sequence and Analysis of the Tuber Crop Potato, Nature 475: 189-197), as evidenced by the Solanum tuberosum p-glycoprotein with a UniProt accession No. M1BH80, published 03 April 2013. 
	These rejections are made to the extent that claim 1 is interpreted as reciting a plant or plant part of the family Solanaceae comprising a protein comprising at least 90% sequence identity to SEQ ID NO:9. See Claim Interpretation, supra. 
	The claims are broadly drawn to a plant or plant part, seed, and fruit of the family Solanaceae comprising a Solanaceae Emb2 protein comprising at least 90% sequence identity to SEQ ID NO:9; to method of stenospermocarpic fruit production that comprise growing the plant; and to methods of selecting a plant which comprises the mutant allele. 
 	POTATO teaches the genome sequence and analysis of the tuber crop potato (entire document; see Abstract, for example). 
	POTATO teaches a Solanum tuberosum p-glycoprotein with a UniProt accession No. M1BH80, published 03 April 2013, and annotated as an ABC transporter. This sequence is 97.1.% similar to instant SEQ ID NO:9; see alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:9 AND M1BH80
RESULT 2
M1BH80_SOLTU
ID   M1BH80_SOLTU            Unreviewed;      1257 AA.
AC   M1BH80;
DT   03-APR-2013, integrated into UniProtKB/TrEMBL.
DT   03-APR-2013, sequence version 1.

DE   SubName: Full=p-glycoprotein {ECO:0000313|EnsemblPlants:PGSC0003DMT400045176};
GN   Name=102601060 {ECO:0000313|EnsemblPlants:PGSC0003DMT400045176};
OS   Solanum tuberosum (Potato).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae; Pentapetalae;
OC   asterids; lamiids; Solanales; Solanaceae; Solanoideae; Solaneae; Solanum.
OX   NCBI_TaxID=4113 {ECO:0000313|EnsemblPlants:PGSC0003DMT400045176, ECO:0000313|Proteomes:UP000011115};
RN   [1] {ECO:0000313|Proteomes:UP000011115}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=cv. DM1-3 516 R44 {ECO:0000313|Proteomes:UP000011115};
RX   PubMed=21743474; DOI=10.1038/nature10158;
RG   The Potato Genome Sequencing Consortium;
RT   "Genome sequence and analysis of the tuber crop potato.";
RL   Nature 475:189-195(2011).
RN   [2] {ECO:0000313|EnsemblPlants:PGSC0003DMT400045176}
RP   IDENTIFICATION.
RC   STRAIN=DM1-3 516 R44 {ECO:0000313|EnsemblPlants:PGSC0003DMT400045176};
RG   EnsemblPlants;
RL   Submitted (JUN-2015) to UniProtKB.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   RefSeq; XP_006352948.1; XM_006352886.2.
DR   STRING; 4113.PGSC0003DMT400045176; -.
DR   EnsemblPlants; PGSC0003DMT400045176; PGSC0003DMT400045176; PGSC0003DMG400017524.
DR   GeneID; 102601060; -.
DR   Gramene; PGSC0003DMT400045176; PGSC0003DMT400045176; PGSC0003DMG400017524.
DR   KEGG; sot:102601060; -.
DR   eggNOG; KOG0055; Eukaryota.
DR   HOGENOM; CLU_000604_17_2_1; -.
DR   InParanoid; M1BH80; -.
DR   OMA; QVGAQYH; -.
DR   OrthoDB; 186078at2759; -.
DR   Proteomes; UP000011115; Unassembled WGS sequence.
DR   ExpressionAtlas; M1BH80; baseline.
DR   GO; GO:0016021; C:integral component of membrane; IBA:GO_Central.
DR   GO; GO:0005524; F:ATP binding; IEA:UniProtKB-UniRule.
DR   GO; GO:0042626; F:ATPase-coupled transmembrane transporter activity; IBA:GO_Central.
DR   GO; GO:0055085; P:transmembrane transport; IBA:GO_Central.
DR   Gene3D; 1.20.1560.10; -; 1.
DR   InterPro; IPR003593; AAA+_ATPase.
DR   InterPro; IPR011527; ABC1_TM_dom.
DR   InterPro; IPR036640; ABC1_TM_sf.
DR   InterPro; IPR003439; ABC_transporter-like.
DR   InterPro; IPR017871; ABC_transporter_CS.
DR   InterPro; IPR027417; P-loop_NTPase.
DR   InterPro; IPR039421; Type_1_exporter.
DR   PANTHER; PTHR24221; PTHR24221; 1.
DR   Pfam; PF00664; ABC_membrane; 2.
DR   Pfam; PF00005; ABC_tran; 2.
DR   SMART; SM00382; AAA; 2.
DR   SUPFAM; SSF52540; SSF52540; 2.
DR   SUPFAM; SSF90123; SSF90123; 2.
DR   PROSITE; PS50929; ABC_TM1F; 2.

DR   PROSITE; PS50893; ABC_TRANSPORTER_2; 2.
PE   4: Predicted;
KW   ATP-binding {ECO:0000256|ARBA:ARBA00022840, ECO:0000256|PROSITE-
KW   ProRule:PRU00434};
KW   Membrane {ECO:0000256|ARBA:ARBA00023136, ECO:0000256|SAM:Phobius};
KW   Nucleotide-binding {ECO:0000256|ARBA:ARBA00022741, ECO:0000256|PROSITE-
KW   ProRule:PRU00434}; Reference proteome {ECO:0000313|Proteomes:UP000011115};
KW   Transmembrane {ECO:0000256|ARBA:ARBA00022692, ECO:0000256|SAM:Phobius};
KW   Transmembrane helix {ECO:0000256|ARBA:ARBA00022989,
KW   ECO:0000256|SAM:Phobius}.
FT   TRANSMEM        52..76
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        104..125
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        183..202
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        208..228
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        283..303
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        691..715
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        736..761
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        828..850
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        920..942
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   TRANSMEM        954..976
FT                   /note="Helical"
FT                   /evidence="ECO:0000256|SAM:Phobius"
FT   DOMAIN          56..344
FT                   /note="ABC transmembrane type-1"
FT                   /evidence="ECO:0000259|PROSITE:PS50929"
FT   DOMAIN          379..615
FT                   /note="ABC transporter"
FT                   /evidence="ECO:0000259|PROSITE:PS50893"
FT   DOMAIN          695..981
FT                   /note="ABC transmembrane type-1"
FT                   /evidence="ECO:0000259|PROSITE:PS50929"
FT   DOMAIN          1014..1250
FT                   /note="ABC transporter"
FT                   /evidence="ECO:0000259|PROSITE:PS50893"
FT   NP_BIND         414..421
FT                   /note="ATP"
FT                   /evidence="ECO:0000256|PROSITE-ProRule:PRU00434"
FT   NP_BIND         1049..1056
FT                   /note="ATP"

SQ   SEQUENCE   1257 AA;  137797 MW;  8B0C7B162D54830E CRC64;

  Query Match             97.3%;  Score 6106;  DB 78;  Length 1257;
  Best Local Similarity   97.1%;  
  Matches 1220;  Conservative   15;  Mismatches   22;  Indels    0;  Gaps    0;

Qy          1 MSQQQSHALSVDSSKISKMNQKNNEEEEERKKKTHKKVSLLKLFSFADSYDYLLMFLGSI 60
              ||||:||||||||| |||| ||||   || :|| |:||||||||||||||||||| ||||
Db          1 MSQQESHALSVDSSNISKMKQKNNNNGEEERKKIHQKVSLLKLFSFADSYDYLLMILGSI 60

Qy         61 GACLHGASVPVFFIFFGKMINIAGLAYLFPAQTSHKIAKYSLDFVYLSVVILFASWIEVA 120
              ||||||||||||||||||||||||||||||||||||:||||||||||||||||:||||||
Db         61 GACLHGASVPVFFIFFGKMINIAGLAYLFPAQTSHKVAKYSLDFVYLSVVILFSSWIEVA 120

Qy        121 CWMHSGERQAAKIRMAYLKSMLNQDISLFDTEASTGEVIAAITSDIIIVQDAISEKAGNF 180
              |||||||||||||||||||||||||||||||||||||||:||||||||||||||||||||
Db        121 CWMHSGERQAAKIRMAYLKSMLNQDISLFDTEASTGEVISAITSDIIIVQDAISEKAGNF 180

Qy        181 LHYISRFLAGFTIGFIRVWQISLVTLSIVPLIALAGGIYAYVTIGLIARVRKSYIKAGEI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LHYISRFLAGFTIGFIRVWQISLVTLSIVPLIALAGGIYAYVTIGLIARVRKSYIKAGEI 240

Qy        241 AEEVVANIRTVQAFTGEENAVKSYKGALLNTYKYGRKAGFAKGLGLGTLHCILFLSWSLL 300
              |||||||||||||||||| |||||||||||||||||||| |||||||||||:||||||||
Db        241 AEEVVANIRTVQAFTGEEKAVKSYKGALLNTYKYGRKAGLAKGLGLGTLHCVLFLSWSLL 300

Qy        301 VWFTSIVVHKNIANGGDSFTTMLNVVIAGLSLGQAAPDITAFLRAKSAAYPIFEMIERDT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VWFTSIVVHKNIANGGDSFTTMLNVVIAGLSLGQAAPDITAFLRAKSAAYPIFEMIERDT 360

Qy        361 ISKTSSKSGQKLSKVDGHIQFKDVCFSYPSRPDVVIFDKLSLDIPSGKIVALVGGSGSGK 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ISKTSSKSGQKLSKVDGHIQFKDVCFSYPSRPDVVIFDKLSLDIPSGKIVALVGGSGSGK 420

Qy        421 STVISLIERFYEPLSGQILLDGFDIRHLDLKWLRQQIGLVNQEPALFATTIRENILYGKS 480
              |||||||||||||||||||||| ||||||| |||||||||||||||||||||||||||||
Db        421 STVISLIERFYEPLSGQILLDGCDIRHLDLNWLRQQIGLVNQEPALFATTIRENILYGKS 480

Qy        481 DASLEDIARAAKLSEAMTFINNLPDRFETQVGERGVQLSGGQKQRIAISRAIVKNPSILL 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 DASLEDIARAAKLSEAMTFINNLPDRFETQVGERGVQLSGGQKQRIAISRAIVKNPSILL 540

Qy        541 LDEATSALDAESEKSVQDALDRVMVGRTTVIVAHRLSTIRNADIIAVVNNGKIVETGSHE 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 LDEATSALDAESEKSVQDALDRVMVGRTTVIVAHRLSTIRNADIIAVVNNGKIVETGSHE 600

Qy        601 ELISKPNSAYASLVQLQQAASSHLHPSQEPTMGRPHSIRYSRELSRTTTRSRGASFRSEK 660
              ||||||||||||||||| ||||||||||||||||||||||| ||||||||||||||||||
Db        601 ELISKPNSAYASLVQLQHAASSHLHPSQEPTMGRPHSIRYSHELSRTTTRSRGASFRSEK 660

Qy        661 SVSGIGAGDVEDVKSPNVSAGRLYSMIRPEWHYGVIGTICAFIAGAQMPLFALGVSQALV 720
              |||||||| |||||| |:||||||||| ||||||||||:|||||||||||||||||||||
Db        661 SVSGIGAGGVEDVKSQNISAGRLYSMISPEWHYGVIGTVCAFIAGAQMPLFALGVSQALV 720

Qy        721 SYYMDWDTTRHEVKKICFLFCVGAVLTVVVHAIA HTCFGIIGERLTLRVREMMFSAMLRN 780
              ||||||||||||||||||||||||||||||||||||||||||||||||:|| ||||||||
Db        721 SYYMDWDTTRHEVKKICFLFCVGAVLTVVVHAIA HTCFGIIGERLTLRMRERMFSAMLRN 780

Qy        781 EIGWFDEVNNSSSTLASRLESDATLLRTVVVDRSTILLQNVGLVATSFIIAFILNWRLTL 840
              |||||||:||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 EIGWFDEMNNSSSTLASRLESDATLLRTVVVDRSTILLQNVGLVATSFIIAFILNWRLTL 840

Qy        841 VVMAMYPLIVSGHISEKLFMSGFGGDLSKAYLRANMFAGEAVSNIRTVAAFCAEEKVTDL 900
              ||:|||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 VVIAMYPLIVSGHISEKLFMSGFGGDLSKAYLRANMFAGEAVSNIRTVAAFCAEEKVTDL 900

Qy        901 YARELVEPAKHSFRRGQTAGILYGVSQFFIFSSYALALWYGSVLMGKELTSFKAVMKSFM 960
              |||||||||| || ||||||||||||||||||||||||||||||||||||||||||||||
Db        901 YARELVEPAKRSFSRGQTAGILYGVSQFFIFSSYALALWYGSVLMGKELTSFKAVMKSFM 960

Qy        961 VLIVTALAMGETLAMAPDLIKGNQMVASVFEVLDRKTEIVTDSGEELTVVEGTIEFKDVE 1020
              ||||||||||||||||||||||||||||||||||||||| ||||||:| |||||||||||
Db        961 VLIVTALAMGETLAMAPDLIKGNQMVASVFEVLDRKTEIATDSGEEVTAVEGTIEFKDVE 1020

Qy       1021 FCYPARPDVHIFRDFNMRVHAGKSMAIVGQSGSGKSSVLALILRFYDPISGKVIIDGKDI 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 FCYPARPDVHIFRDFNMRVHAGKSMAIVGQSGSGKSSVLALILRFYDPISGKVIIDGKDI 1080

Qy       1081 RKLKLNSLRKHIGLVQQEPALFATTIYENILYGKEGASEAEVIQAAKLANAHSFISALPD 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 RKLKLNSLRKHIGLVQQEPALFATTIYENILYGKEGASEAEVIQAAKLANAHSFISALPD 1140

Qy       1141 GYSTQVGERGVQLSGGQKQRVAIA RAVLKNPEILLLDEATSALDVESERIVQQALDRLMR 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 GYSTQVGERGVQLSGGQKQRVAIA RAVLKNPEILLLDEATSALDVESERIVQQALDRLMR 1200

Qy       1201 NRTTVIVAHRLSTIKDADQISVLQDGKIVDQGTHSALIENRDGAYFKLIHLQQQQQQ 1257
              |||||||||||||||||||||||||||||||||||||||||||||:|||:|||||||
Db       1201 NRTTVIVAHRLSTIKDADQISVLQDGKIVDQGTHSALIENRDGAYYKLINLQQQQQQ 1257


	The property of conferred stenospermocarpy, i.e., seedless fruit development, would be inherent to the compositions (plants or plant parts comprising a Solanaceae Emb2 protein comprising at least 90% sequence identity to SEQ ID NO:9) taught by POTATO; because they contained all the structural elements recited in the instant claims. 
	The claims also recite plant parts, which include cells of seed and embryos of the recited plants. Due to Mendelian segregation, not all of the progeny, seed cells, and embryo cells would contain the recited sequences. Therefore, these claims are indistinguishable from – and read on – cells of wild-type seed and embryos.
	Accordingly, POTATO anticipated the claimed invention.
prima facie obvious and within the scope of an ordinary skill in the art at the time the invention was made to use the compositions and methods taught by POTATO, and to phenotypically select a potato (i.e., family Solanaceae) plant for stenospermocarpy, i.e., seedless fruit development; and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of obtaining plant parts such as seedless fruit, as that is a desirable agronomic trait in the art. 
	Bioinformatic analysis, DNA isolation and identification, in silico, cDNA, and genomic library screening, recombinant DNA technology, plant transformation, and phenotypic assays are techniques that were routine in the art at the time the invention was made, as taught by the cited reference and the state of the art in general. 

Summary
No claim is allowed.

Examiner’s Contact Information                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663